[DO NOT PUBLISH]

              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                       ________________________                 FILED
                                                       U.S. COURT OF APPEALS
                              No. 08-15370               ELEVENTH CIRCUIT
                                                             JAN 26, 2009
                          Non-Argument Calendar
                                                          THOMAS K. KAHN
                        ________________________
                                                               CLERK

                      D.C. Docket No. 08-21371-CV-AJ

LEEVAN SANDS,
GABOR MATE,
CLAUDIA DEL POZO,
KARL THANING,
NICHOLAS FOLKER,
HEATHER BRAND,
MIHALY FLASKAY, et al.,

                                                      Plaintiffs-Appellants,

                                   versus

U.S. DEPARTMENT OF HOMELAND SECURITY,
Citizenship and Immigration Services by and through
DHS Secretary and USCIS Director Officer 1014,
DAVID ROARK
Director Texas Service Center,
ATTORNEY GENERAL OF THE UNITED STATES,
USDOJ, Attorney General,
TEXAS SERVICE CENTER OFFICER 1014,

                                                      Defendants-Appellees.
                            ________________________

                    Appeal from the United States District Court
                        for the Southern District of Florida
                          ________________________

                                 (January 26, 2009)

Before HULL, PRYOR and COX, Circuit Judges.

PER CURIAM:

      Leevan Sands and others filed this putative class action against the United

States Department of Homeland Security, Citizenship and Immigration Services, and

various officers of these agencies. The class the Plaintiffs seek to represent consists

of amateur athletes who have had their I-140 applications (filed under 8 U.S.C. §

1103) denied or revoked, and amateur athletes whose § 1103 applications the

Defendants threaten to revoke. The Second Amended Complaint (the version of the

complaint the district court addressed) alleges that this action was filed "to compel

the defendants to adjudicate" their petitions. (R.2-35 at 1.) It is clear from the

complaint, however, that what Plaintiffs seek is a favorable adjudication. The

complaint does not allege that the Defendants have failed to act, or that there has been

unreasonable delay in action on the applications. What is complained of is denial of

applications, revocation of applications and threats to revoke applications.




                                           2
      The Second Amended Complaint asserts jurisdiction under 8 U.S.C. § 1329

(the INA), 28 U.S.C. § 1361 (the mandamus statute), 28 U.S.C. § 1331 (federal

question jurisdiction), 5 U.S.C. § 555(b) (the Administrative Procedure Act), and

supplemental jurisdiction under 28 U.S.C. § 1367(a).

      The Defendants moved to dismiss, asserting that the court lacked subject matter

jurisdiction. The Plaintiffs' response did not address the Defendants' jurisdictional

arguments.

      The district court granted the motion to dismiss. (R.2-35 at 1-5.) The court

concluded that none of the grounds for subject matter jurisdiction alleged in the

complaint supported the Plaintiffs' complaint. Additionally, the court held that the

jurisdiction-stripping provisions of the INA contained in 8 U.S.C. § 1252(a)(2)(B)(ii)

bar judicial review of discretionary decisions made under 8 U.S.C. §§ 1151-1378 of

the INA.

      The district court's order (R.2-35 at 1-5) carefully considered each of the bases

for jurisdiction in the district court alleged by the Plaintiffs, and correctly concluded

that none of them supported jurisdiction to review discretionary decisions to deny

visas to aliens of extraordinary ability in the field of athletics under 8 U.S.C. §

1153(b)(1)(A) or to review revocations of such visas under 8 U.S.C. § 1155.




                                           3
      The district court carefully concluded that 28 U.S.C. § 1361, the mandamus

statute, provides no basis for jurisdiction because the action complained of is

discretionary. (R.2-35 at 4.) The court could have also bottomed this conclusion on

8 U.S.C. § 1252 (a)(2)(B), which explicitly strips the district court of jurisdiction

under the mandamus statute. The jurisdiction-stripping statute provides:

      (B) Denials of discretionary relief

      Notwithstanding any other provision of law (statutory or nonstatutory),
      including section 2241 of Title 28, or any other habeas corpus provision,
      and sections 1361 and 1651 of such title, and except as provided in
      subparagraph (D), and regardless of whether the judgment, decision, or
      action is made in removal proceedings, no court shall have jurisdiction
      to review)

             ...

             (ii) any other decision or action of the Attorney General or
             the Secretary of Homeland Security the authority for which
             is specified under this subchapter to be in the discretion of
             the Attorney General or the Secretary of Homeland
             Security, other than the granting of relief under section
             1158(a) of this title.

8 U.S.C. § 1252(a)(2)(B)(ii). The phrase “this subchapter” includes 8 U.S.C. §§

1153(b)(1)(A) and 1155.

      The district court's dismissal for want of subject matter jurisdiction is affirmed.

      AFFIRMED.




                                            4